Citation Nr: 0707592	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right elbow injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September to November 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
found that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right arm injury and denied 
service connection for PTSD.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Buffalo, New York 
RO, which has certified the case for appellate review.  

In his October 2003 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing) and, in an Appeal Hearing 
Options Form submitted on the same date, requested a local 
hearing before a Decision Review Officer at the RO.  In an 
October 2004 statement, the veteran's representative 
indicated that the veteran did not want a Travel Board 
hearing, but did request a personal hearing before a Decision 
Review Officer at the RO.  Therefore, the request for a 
Travel Board hearing is deemed withdrawn.  The veteran 
testified at an RO hearing in June 2005.  A transcript of 
that hearing is of record.  

At the June 2005 RO hearing the veteran raised a claim of 
entitlement to service connection for hepatitis C.  This 
claim has not been adjudicated and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (West 2002) (requiring VA 
to obtain pertinent VA records); 38 U.S.C.A. § 5103A(b) (West 
2002) (requiring VA to obtain pertinent records that are 
adequately identified).    

A November 1998 VA treatment note indicates that the veteran 
was first treated at the Lebanon VAMC in 1995.  At the June 
2005 RO hearing, the veteran testified that the last time a 
doctor had looked at his right elbow was probably in 1996 at 
the Lebanon VA.  VA treatment records from October 1992 to 
June 1993 and from November 1998 to February 2001 have been 
associated with the claims file, however, there are no 
records of VA treatment from June 1993 to November 1998.  
Therefore, any outstanding VA treatment records regarding the 
right elbow and PTSD should be associated with the claims 
file.  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  At the June 2005 RO hearing, the veteran 
reported receiving psychiatric treatment at the Northwestern 
Institute of Psychiatry at Fort Washington and at the 
Quarryville Family Health Center.  Records of treatment from 
these facilities have not been associated with the claims 
file, and may be pertinent to the PTSD claim.  Thus, attempts 
should be made to associate with the record any treatment 
reports from these facilities.  

The veteran reported at the June 2005 RO hearing that he was 
initially awarded Social Security disability for a back 
injury and alcoholism in 1993, that those benefits were 
discontinued in 1996 or 1997, and that he began to receive 
Social Security benefits again in 2002 for PTSD.  The actual 
decisions by the SSA, and the medical records on which those 
decisions were based, are not of record.  These records are 
potentially pertinent to the claims on appeal.  VA is 
required to obtain the SSA records prior to deciding the 
veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992)); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The veteran has consistently claimed that he has PTSD as a 
result of being physically abused by a drill instructor while 
doing push-ups in service.  Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis in 
accordance with the DSM-IV criteria); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 

If, as in this case, a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's records may corroborate his account of the stressor 
incident.  Alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  Evidence of behavior changes is one type of 
relevant evidence that may be found in these sources.  
38 C.F.R. § 3.304(f)(3) (2006).

VA treatment records from April to June 2003 include 
diagnoses of PTSD.  At VA treatment for ethanol 
detoxification in November 1998 the veteran reported that one 
of his superiors jumped on his right arm and refractured it 
during basic training, and that this incident caused a great 
deal of mental anguish and was contributory in initiating his 
long history of alcohol abuse.  The veteran reported that he 
began drinking at 16 and that his interrupted military career 
was the impetus for depression and alcohol abuse, and that he 
also began to use intervenous drugs, cocaine, marijuana, and 
methamphetamines at that time.  

Private treatment records from February 1978 to June 1986 
include a February 1978 note indicating that the veteran 
started experimenting with drugs at age 16, started doing 
speed in 1977, and was dealing.  A May 1978 note reported 
that the veteran was "back on drugs."  

The evidence of record demonstrates a current diagnosis of 
PTSD, and although the medical records indicate that the 
veteran was drinking and experimenting with drugs prior to 
service, the February and May 1978 treatment notes coupled 
with the veteran's own reports of an increase in alcohol 
abuse following separation from service tend to corroborate 
the reported in-service assault.  In addition, while not 
indicating the cause of the injury, the October 1976 Medical 
Board examination does note that the veteran re-injured his 
right elbow two days earlier, and the veteran reported that 
this injury occurred doing push-ups, consistent with his 
described assault by a drill instructor.  

While the record reflects current PTSD, and suggests 
behavioral changes corroborating the reported personal 
assault, there is no medical evidence suggesting a link 
between current PTSD and the reported in-service stressor.  
The veteran should be afforded a VA examination to determine 
whether or not he has current PTSD related to the reported 
in-service assault.  

VA will not deny a PTSD claim based on personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavioral changes may constitute credible supporting 
evidence of the stressor and allowing the claimant an 
opportunity to furnish the this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2006).  This provision was included in the 
statement of the case, and should have provided actual notice 
to the veteran.  Additionally, since there is evidence of 
behavioral changes, further evidence in this regard might be 
unnecessary.  In any event, because this case is being 
remanded for other reasons, there is an opportunity to 
provide the veteran with the notice specified in 38 C.F.R. 
§ 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
containing the notice specified in 
38 C.F.R. § 3.304(f)(3).

2.  Obtain all outstanding records of VA 
treatment pertinent to the claims on 
appeal, in particular, records of 
treatment from the Lebanon VAMC from 
1995.  

3.  Take all necessary steps to obtain 
any records of treatment pertinent to the 
claims on appeal from the Northwestern 
Institute of Psychiatry at Fort 
Washington and the Quarryville Family 
Health Center.  

4.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claims on appeal, 
including any decisions and the medical 
records relied upon in those decisions.  

5.  Afford the veteran a VA psychiatric 
examination by a psychiatrist (if 
possible) to determine whether he meets 
the criteria for a diagnosis of PTSD, and 
whether the evidence of behavior changes 
shows that a personal assault occurred in 
service.

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.  The veteran should be afforded 
any indicated psychological testing.

The examiner should then provide an 
opinion as to whether the veteran meets 
the criteria for a diagnosis of PTSD, and 
if so, should specify the stressors that 
support the diagnosis.  If the stressors 
supporting the diagnosis of PTSD involve 
personal assault in service, the examiner 
should express an opinion as to whether 
evidence of behavior changes after 
service indicates that the personal 
assault occurred.  The examiner should 
provide a rationale for the opinions.

6.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the RO/AMC should re-adjudicate 
the claims.  If any claim remains denied, 
the RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

